MEMORANDUM OPINION
					No. 04-02-00737-CR
Perry Zane MILNE,
Appellant
v.
The STATE of Texas,
Appellee
From the 400th Judicial District Court, Fort Bend County, Texas
Trial Court No. 35,276
Honorable Bradley Smith, Judge Presiding
Opinion by:	Catherine Stone, Justice
Sitting:	Catherine Stone, Justice
		Sarah B. Duncan, Justice
		Karen Angelini, Justice
Delivered and Filed:	July 23, 2003
AFFIRMED
			Perry Zane Milne pleaded guilty to the offense of evading arrest and the trial court sentenced
him to 10 years imprisonment.  We affirm the trial court's judgment.                                           
	Milne was suspected of setting a fire that destroyed his ex-wife's residence.  When Fort Bend
County Sheriff Deputies observed Milne riding his motorcycle following the fire, they attempted to
apprehend him.  A high speed chase ensued.  During the course of the pursuit, Deputy Chris Carlson
attempted to intercept Milne.  Deputy Carlson exited his vehicle and, with rifle in hand, stood in the
middle of the roadway.  As Milne approached Deputy Carlson, it became evident that Milne was not
going to stop.  Deputy Carlson immediately retreated from the roadway.  As Milne rode by him,
Deputy Carlson fired two shots from his rifle.   Neither of the deputy's shots slowed Milne down.
Milne was eventually apprehended when he reached a roadblock created by Texas State Troopers.
Milne subsequently pleaded guilty to the offense of evading arrest, and the trial court sentenced Milne
to a ten-year term of imprisonment.
	In his sole issue, Milne argues the State charged him under the wrong section of the Penal
Code and, as a result, subjected him to a higher punishment range for his offense.  Such an argument
is a challenge to the substance of the indictment.  A defendant waives a complaint concerning the
indictment if he does not object to the defect, error, or irregularity of form or substance in the
indictment before the date on which the trial on the merits commences.  Tex. Code Crim. Proc.
Ann. art. 1.14(b) (Vernon Supp. 2003); Short v. State, 995 S.W.2d 948, 953 (Tex. App.--Fort
Worth 1999, pet. ref'd).  The record in this case reveals that Milne's  attorney did not file a motion
to quash the indictment.  Because Milne did not challenge the indictment before trial, we hold that
Milne has not preserved this complaint for our review.  See Tex. Code Crim. Proc. Ann. art.
1.14(b).  Milne's sole issue is overruled.  
	We affirm the trial court's judgment.
 
							Catherine Stone, Justice
Do Not Publish